DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. Applicant argues that Chandrasekaran et al uses a carbonaceous or organic material and forms a carbon aerogel. However, a carbon aerogel is one type of aerogel taught by Chandrasekaran other aerogels include the teachings of metal-oxide aerogels which would not include organic material upon formation [0046, 0049]. Chandrasekaran specifically teaches that the aerogel in some approaches may include a metal oxide [0058]. While Chandrasekaran teaches that one type of aerogel is carbonaceous the art is considered for all it teaches and as such also includes metal oxide aerogels. Additionally, applicants own specification and claims use organic matter in the method of making the architectural material including a terminal alkene (Instant claim 1). Accordingly, it is not clear how the potential presence of a carbonaceous material in the precursor would necessarily result in carbonaceous material in the final material for Chandrasekaran and not in the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandrasekaran et al (US 20180015436, hereinafter referred to as “Chandrasekaran”).
As to Claim 11: The instant claim is drawn to a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. Accordingly, Chandrasekaran teaches a device which has a strut dimension of less than 1 micron [0061, Fig. 3C].
As to Claim 12: Chandrasekaran teaches the device of claim 11 (supra). Chandrasekaran further teaches that the device can be made if titania [0052].
As to Claim 13: Chandrasekaran teaches the device of claim 11 (supra). Chandrasekaran further teaches that the device can be an electrode [0065].

Allowable Subject Matter
Claims 1-10 are allowed.
At the time of filing no art was found that read on the method of claim 1 utilizing the claimed compound in a single or two photon lithography technique.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767